MEMORANDUM**
Guy T. Stringham, a California state prisoner, appeals pro se the district court’s summary judgment on Stringham’s deliberate indifference claim, and order dismissing his remaining claims for failure to exhaust, in Stringham’s action alleging that defendants violated his civil rights by, among other things, failing to provide him with adequate treatment for his diabetes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo summary judgment and dismissal for failure to exhaust. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc) (summary judgment); Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.) (failure to exhaust), cert, denied, — U.S. -, 124 S.Ct. 50, 157 L.Ed.2d 23 (2003). We review for clear error the district court’s factual determinations underlying the dismissal for failure to exhaust. Wyatt, 315 F.3d at 1117, 1120. We affirm.
The district court properly granted summary judgment on Stringham’s deliberate indifference claim because the claim amounted to nothing more than a “difference of medical opinion.” See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
The district court properly dismissed without prejudice Stringham’s remaining claims for failure to exhaust administrative remedies. See 42 U.S.C.1997e(a); Wyatt, 315 F.3d at 1120. Contrary to String-ham’s contention, the district court’s conclusion that the grievances did not include a request for a housing reassignment is not clearly erroneous. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.